Fill in this information to identify your case:
United States Bankruptcy Court for the

 

District of
Case number tits Chapter you are filing under:
O) Chapter 7
Chapter 11
) Chapter 12
Pf chapter 13

OG) Check if this is an
amended filing

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—calted a
joint case—and In joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debter 7 and

Debtor 2 to distinguish between them. In joint cases, one of the apouses must report Information as Debtor f and the other as Debtfer 2. The
same person must be Debior f in all of the forme.

Be as complete and accurate as possible. If twa married people are filing together, both are equally responsible for supplying correct
information. ff more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Anewer every question.

identify Yourself

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only In a Joint Case):
+. Your full name
Write the name that is on your abbey
government-issued picture Nikkia
identification (for example, Firat name First name
your driver's license or Tamar - _
passport). Middle name Middle name
Bring your picture May _ _ : _
identification to your meeting = Last name Las! nama
with the trustee.
Suffix (Sr., dr., il, It} Suffix (Sr., Jr. Mtl)
7 ———
sas w 6
2. All other names you Nikkia : = eet
have used in the last 8 First name First name =< +3
years Tamar BB ot
Include your married or Middle name Middle name 5 ed e
maiden names. Witcher . a eel
Last name Last name mr -o 7
oOo = F
ao va
First name First name a co \
= s Ze yy
Middle name Middle name a A
a
Last name Last name Ty
3. Only the last 4 digits of
your Social Security mx - x -_ 8 6 1 38 a
number or federal OR OR
Individual Taxpayer
Identification number Ox =e - Sux - we x.
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

page 1
ee

Debtor 1

Nikkia Tamar May

 

First Nama

4, Any business names
and Employer
Identification Numbers
(EIN) you have used in
the jast 8 years

Include trade names and
doing business as names

SSS ie

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Middle Name

Last Name

About Debter 1:

Cl | have not used any business names or EINs.

Deal Finding Diva

 

 

Case number i# known)

About Debtor 2 (Spouse Only in a Joint Case):

C} | have not used any business names or EINs.

 

 

 

 

 

 

 

 

 

 

Business name Business name

Fantasy Girl LLC

Business name Business name

rr 2

nx TT Ax
If Debtor 2 lives at a different address:

5225 W Clarkson Ave

Number Street Number Street

Philadelphia PA 19144

City Stale ZIP Code City State ZIP Code

Philadelphia

Counly County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box - x

City State ZIP Code City Stale ZIP Code
Check one: Check one:

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C2) | have another reason. Explain.
(See 28 U.S.C. § 1408)

 

 

 

 

1S

Valuntary Petition for Individuais Filing for Bankruptcy

Ci Over the fast 180 days before filing this petition,
[ have lived in this district longer than in any
other district.

(1 | have another reason. Explain,
(See 26 U.S.C. § 1408.)

 

 

 

 

page 2
Debtor 1

Fir Name

Nikkia Tamar May

Mikidle Nara

Case number (9 known,
lax Nene

Tell the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, sea Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)), Also, go to the top of page 1 and check the appropriate box.

O) Chapter 7

©) Chapter 11
QO) Chapter 12
4 Chapter 13

| will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

QC] 1 need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unabie to
pay the fee in installments). If you choose this option, you must fill out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition

 

 

QC) No NA Job we 12-( 207 4
ves. visirct Eastern when 0842872801 case number SH
MM/ BDF YYYY
District When Case number
MM/ DDI YYYY
District When Case number
MMs DDS YYYY
No
EJ} Yes. Debtor Relationship to you
District When Case number, if known
MM /DD 1 YYYY
Debtor Relationship to you
Disirict When Case number, if known,
MM /DDIYYYY
OQNo, Goto line 12.
id Yes. Has your landlord obtained an eviction judgment against you?

{1 No. Go to line 12.

() Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 4 Nikkia Tamar May Case number (it tnawn)

Firat Marne Middle Nama Last Nene

Report About Any Businesses You Own as a Sale Proprietor

12 Are you a sole proprietor (©) No. Goto Part 4.

of any fuil- or part-time
business? Wi Yes. Name and location of business

Asole proprietorship is a Deal Finding Diva
business you operate as an n busi 7
individual, and is not a CT UIC

 

separate legal entity such as
a corporation, partnership, or 5225 W Clarkson Ave
LLC. Number Street

lf you have more than one
sole proprietorship, use a

separate sheet and attach it Philadelphia PA 19144
to this petition. City Slate ZIP Code

 

Check the appropriate box to describe your business:

() Health Care Susiness (as defined in 11 U.S.C. § 101(27A))
() Single Asset Real Estate (as defined in 11 U.S.C. § 101(515))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

QO Commodity Broker (as defined in 74 U.S.C. § 101(6)})

@ None of the above

13. Are you filing under if you are filing under Chapter 71, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

any of these documents do not exist, follow the procedure in 17 U.S.C. § 1176(1)(B).

are you a smaif business
debtor?
: i di hapter 11.
For a definition of smal No. tam not filing under Chapter
business debtor, see O) No. 1am filing under Chapter 11, but ! am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptey Code.

C2) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Qwn or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhaveany (No
property that poses or is

 

alleged to pose athreat 1 Yes. What is the hazard?

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

City Stale ZIP Code

Official Form 101 Voluntary Petition for tndividuals Filing for Bankruptcy page 4
Debtor 4 Nikkia Tamar May

Name Middia Name

hehe Explain Your Efforts to Receive a Briefing About Credit Counseling

Last Name

Case number (# kann)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankrupicy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

i I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Altach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) I certity that | asked for credit counseling
services from an approved agency, but was
unabie to cbtain those services during the 7
days after | made my request, and exigent
elrcumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy,

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C} | am not required to receive a briefing about
credit counseling because of:

QO incapacity. | have a mental illness or 2 mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ) Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even aiter |
reasonably tried to do so.

D3 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(3 | recelved a briefing from an approved credit
counseling agency within the 180 days before |
tiled this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() 1 received a briefing from an approved credit
counseling agency within the 160 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling
services from an approved agency, but was
unabie te obtain those services during the 7
days after | made my request, and exigent
clreumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to recelve a briefing about
credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances,

O Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuats Filling for Bankruptcy page 5
Debtor 1 Nikkia Tamar May

Firt Name Middte Name Last Name

Fle Answer These Questions for Reporting Purposes

16. What kind of debts do

you have?
{ No. Go to line 16b.

iJ Yes. Go to line 17.

Case number (# sncen)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

14 No. Go to line 16c.
©) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under

Chapter 7? {4 No. | am rot filing under Chapter 7. Go to line 18.

Do you estimate that after Q) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is
excluded and C1 No
administrative expenses
are paid that funds will be O Yes
available for distribution
[Ons eee ee
128. How many creditors do id 1-49 ©) 1,000-5,000
you estimate that you OJ 50-99 D2 5,001-10,000
owe? (J 100-199 D2) 10,001-25,000
Q) 200-999
19, How much do you J $0-350,000 () $1,000,001-$10 mitlian

© $10,000,004-$50 million
[) $50,000,001-$100 million
Ey $100,000,001-$500 milfion

estimate your assets to QO $50,001-$100,000
be worth? C) $100,001-$500,000
C2 $500,001-$1 million

(2 $1,000,001-$10 million

£) $10,000,001-$50 million
E} $50,000,001-$100 million
C) $100,000,001-$500 milion

20. How much do you $0-$50,000
estimate your liabilities ©) $50,001-3100,000

to be? Q $100,001-$500,000
©) $500,001-$1 million
Thee Sign Below

administrative expenses are paid that funds will be available to distribute to unsecured creditors?

CJ 25,001-50,000
QO 50,001-100,000
Q More than 100,000

QO $500,000,001-$4 billion

2) $1,000,000,001-310 billion
2) $10,000,000,001-$50 billion
C) More than $50 billion

QO $500,000,001-$1 billion

(© $1,000,000,001-$10 billion
C2) $10,600,000,001-$50 billion
C) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree ta pay someone who its not an attorney to help me filf out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b}.

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or bath.
18 U.S.C. §§ 152, 1341, #519, and 3571.

x fe~ P72—- x

 

 

Signature of Debtor 1 Signature of Debtor 2
Executedon_/ 2; Ad Executed on
MM / BD /V¥VYYY MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debiar 4 Nikkia Tamar May Coeeinanen eee

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

B® ft. PA~ x

last Nama

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged tc hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file arequired document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, of you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing far yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is 4 serious action with long-term financial and legal
consequences?

0 No

iJ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CI No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
id No

O) Yes. Name of Person
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attomey. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if| do not properly handle the case.

 

 

 

 

 

 

Signature of Debtor 1 <~ Signature of Debtor 2
Daie 01/21/2020 Date
MMTDD 7 YYYY MM? OD 7 YYYY
Contact phone (267) 779-6699 Contact phone
Cellphone {267) 779-6699 Cell phone
Emailaddress nikkiaw320@gmail.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Portfolio Recovery
120 Corporate Blvd Suite 100
Norfolk, VA 23502

LVNV Funding
55 Beattie Pl
Greenville, SC 29602

Syncb/PPC
PO BOX 965005
Orlando, FL 32896

NATIONAL RECOVERY
4201 CRUMS MILL RD
Harrisburg, PA 17112

Avant
SUITE 1700
Chicago, [L 60601

AES

1200 NORTH 7TH STREET
Harrisburg, PA 17102

SYNCB/HSN
4125 WINDWARD PLAZA
ALPHARETTA, GA 30005

Capital One/Justice
PO BOX 30253
Salt Lake, UT 84130

Google Adwords
1600 Amphitheatre Parkway
Mountain View, CA 94043

Captial One
PO BOX 71083
Charlotte, NC 28272

Verizon Fios
PO 15124
Alabany, NY 12212

Comenity Bank
PO BOX 182273
Columbus, OH 43218

Roxborough Memorial Hospital
Attn: Lockbox Operations #536363
307 23rd ST Extention Suite 950
Pittsburgh, PA 15215

Genesis FS Card Services

106 \Y) (it)

ash Rd bowel 0202

\

opel
4

anit
oer
+

mn
o
PO BOX 4477
Beaverton, OR 97076

Client Services, Inc.
3451 Harry S Truman Blvd
St. Charles, MO 63301

Transworld Systems Inc.
PO BOX 15095
Wilmington, DE 19850

OneMain Financial
PO BOX 64
Evansville, IN 47701

Carmel Development LLC
4801 Stenton Avenue
Philadelphia, PA 19144

Kohl's
PO BOX 3120
Milwaukee, WI 53201

Philadelphia Gas Works
PO BOX 11700
Newark, NJ 07101

Paypal Credil/SyncB
PO BOX 960006
Orlando, FL 32896

Waypoint Resource Group
PO BOX 8588
Round Rock, TX 78683

Midland Credit Management
350 Camino De La Reina
Suite 100

San Diego, CA 92108

Verizon
PO BOX 489
Newark, NJ 07101-0489

Choice Recovery, Inc.
1550 Old Henderson Rd Suite S100
Columbus, OH 43220

JPMorgan Chase Bank
PO BOX 182055
Columbus, OH 43218
